Citation Nr: 1634410	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right shoulder injury.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected residuals of a right shoulder injury.

5.  Entitlement to service connection for tremors, to include as secondary to service-connected residuals of a right shoulder injury.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2016, the Veteran testified at a Board video hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The Board notes that the claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.     
This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to an initial rating in excess of 10 percent for residuals of a right shoulder injury, entitlement to TDIU, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1990 BVA decision, the Board denied service connection for neck disability; the Veteran did not appeal the July 1990 decision. 

2.  Evidence pertaining to the Veteran's neck disability since the last final Board decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's diagnosed neck disability, chronic headaches, and muscle spasms had their onset in service or are otherwise etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  The July 1990 Board decision, which denied the Veteran's claim for a neck disability is final.  38 U.S.C.A. § 7104 (West 2014), 38 C.F.R. §§ 3.160(d), 20.1100 (2015). 

2.  New and material evidence has been received since the July 1990 Board decision and the claim for service connection for a neck disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A neck disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  A headache disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  A tremor disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a neck disability in July 2009.  

At the time of his last final BVA denial in July 1990, evidence of record included service treatment records, treatment records and a VA examination. 

Since the last final denial, evidence added includes the Veteran's statements and testimony, VA and private treatment records.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a neck disability is reopened.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records do not note treatment for a neck disability, headaches, or tremors.  However, it is noted that the Veteran sought treatment in February 1987 after a ramp hit him while he was working in the motor pool.  

Post-service records reflect that the Veteran has been diagnosed with cervical facet dysfunction, disc protrusions at C4, C5, and C6 along with C8-T1 radiculopathies, chronic headaches, and muscle spasms.  See July 2016 VA letter from C. K. nurse practitioner and January 2016 private treatment record. 

The record includes a July 2016 letter from his VA treating nurse practitioner which noted that she had reviewed all of the Veteran's documentation provided from multiple providers and his electronic record and agreed that the problems he is having (chronic headaches, neck pain, and muscle spasms) are at least as likely as not to have occurred as a result of the injury that he sustained while in the military service in 1987.  

An April 2010 letter from the Veteran's VA treating physician noted that the Veteran's signs and symptoms of right sided cervical radiculopathy, cervicogenic headaches and chronic right shoulder pain are most likely a direct result of his service-related injury sustained in 1987 at which time a 1000 pound ramp collapsed and struck him in the right neck and right shoulder region.

The record additionally includes a June 2016 letter from the Veteran's private treating chiropractor which noted that the Veteran had been suffering with neck, back, shoulder pain, headaches, and tremors from complications of his 1987 military accident when a 1000 pound gate landed on his right shoulder.  He noted that based upon a reasonable degree of medical certainty, the Veteran's current complaints of right sided upper extremity tremors, shoulder and cervical pain, and cervicogenic headaches are complications of his 1987 military injury. 

The record also includes negative October 2010 and March 2011 (headaches, tremor) VA opinions.  

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Lewinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current neck, headache, and tremor disabilities and his military service.  As all elements of service connection have been satisfied, service connection for a neck disability, headache disability, and tremor disability are granted.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(d) (2015).  The nature and extent of the disorders are not before the Board at this time.  

ORDER

The claim for service connection for a neck disability is reopened.

Service connection for a neck disability is granted.

Service connection for headaches is granted.

Service connection for tremors is granted.


REMAND

Increased Rating for Right Shoulder-  The most recent VA examination was conducted in February 2016.  Significantly, pursuant to 38 C.F.R. § 4.59, the right shoulder were not tested for pain on both active and passive motion, in weight-bearing and non weight-bearing.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).  Moreover, although pain was noted, the degree at which pain on range of motion testing begins was not noted.  Additionally, recent VA treatment records in June 2016 noted that the Veteran was being recommended to undergo right shoulder surgery.  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  

TDIU- Pursuant to this decision, the Veteran has now been granted service-connection for headaches, tremors, and a neck disability.  Based on these newly service-connected disabilities, and the fact that the Veteran's right shoulder disability is alleged to have worsened in severity and is being remanded, the Board finds that a VA examination and opinion are warranted to determine whether the Veteran may be unemployable as a result of his service-connected disabilities. 

New and Material Service Connection Back Disability-  The Board notes that in a March 2014 rating decision the Veteran was denied service connection for residuals of a back disability.  

In an April 2014 statement, the Veteran expressed disagreement with the March 2014 decision.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With respect to all claims on appeal, records in the Veteran's file reflect that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  The Veteran has submitted a copy of the favorable decision awarded SSA benefits.  The medical records associated with his SSA disability claim have not been obtained.  These records may be highly relevant to the Veteran's claims.  Therefore, VA must attempt to obtain these records. While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  A statement of the case, containing all applicable laws and regulations, on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to this claim or (2) the time period for doing so expires, whichever occurs first.  

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   

If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case. 

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

3.  The RO/AMC should attempt to obtain a copy of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

4.  Following the development in Remand paragraphs 2 and 3, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right shoulder disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria. 

With regard to the right shoulder disability, the joint involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.

The VA examiner is asked to additionally address the following issue:  Is the Veteran at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


